DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is rendered indefinite because it is unclear as to what is being made to “[return] to the second return point” (i.e., returning what?). For the purposes of this examination, after considering the limitation within the context of the other claimed elements, the limitation is interpreted as being directed towards returning the unmanned aerial vehicle to the second return point according to the flight path. 
Claims 2-7 are dependent upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-7 are rejected under similar reasoning as claim 1 above.
Regarding claim 8, the claim is rendered indefinite because the claim incorporates the limitations of claim 1, which, as discussed above, has been rendered indefinite because it is unclear as to what is being made to “[return] to the second return point” (i.e., returning what?). For the purposes of this examination, after considering the limitation within the context of the other claimed elements, the limitation is interpreted as being directed towards returning the unmanned aerial vehicle to the second return point according to the flight path. 
Regarding claim 9, the claim is rendered indefinite because it is unclear as to what is being made to “[return] to the second return point” (i.e., returning what?). For the purposes of this examination, after considering the limitation within the context of the other claimed elements, the limitation is interpreted as being directed towards returning the unmanned aerial vehicle to the second return point according to the flight path. 
Claims 10-15 are dependent upon claim 9 and therefore inherit the above-described deficiencies. Accordingly, claims 10-15 are rejected under similar reasoning as claim 9 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 9,645,581 B1), hereinafter Yang.

Regarding claim 1, Yang teaches an unmanned aerial vehicle return method, comprising:
determining a distance between a first return point and a current location of a terminal when a return condition of an unmanned aerial vehicle is triggered;
Yang teaches (Col. 4 lines 51-64): "The base position is a target position where the UAV is expected to move to, for example, a position where an operator of the UAV stands or where a remote terminal is located." Yang further teaches (Col. 7 lines 10-28): "After flying the second predetermined distance along the return direction, the UAV may detect the distance between the intermediate position and the base position. In step 210, the UAV may detect the distance between the intermediate position and the base position, and compare the distance with a threshold distance. If the distance is smaller than or equal to the threshold distance, it is indicated that the UAV is close enough to the base position and no further return flight is needed." The Examiner notes that the detection of distance between the intermediate position and the base position occurs after flying the second predetermined distance; thus, the Examiner has interpreted the completion of flying the second predetermined distance as the return condition.
determining a second return point according to the current location of the terminal when the distance is greater than a preset distance threshold;
Yang teaches (Col. 7 lines 10-28): "After flying the second predetermined distance along the return direction, the UAV may detect the distance between the intermediate position and the base position. In step 210, the UAV may detect the distance between the intermediate position and the base position, and compare the distance with a threshold distance. If the distance is smaller than or equal to the threshold distance, it is indicated that the UAV is close enough to the base position and no further return flight is needed... However, if the distance is greater than the threshold distance, it is indicated that the UAV is still far away from the base position and another return flight towards the base position is needed. In this situation, the intermediate position may be regarded as a new initial position of the UAV and steps 202 to 208 may be repeated again." Yang further teaches (Col. 6 line 63 - Col. 7 line 9): "Next, in step 206, a return direction of the UAV may be determined on the basis of the plurality of detected distances from the base position to the respective destination positions. The UAV may compare the plurality of detected distances to identify an optimal direction as the return direction. The return direction may be one of the trial directions... Afterwards, in step 208, the UAV may fly a second predetermined distance along the return direction to get closer to the base position." Following step 208, the process would continue again to step 210, wherein the UAV has arrived at the desired intermediate position as a result of following the identified optimal direction.
and determining a flight path according to a current location of the unmanned aerial vehicle and the second return point,
Yang teaches (Col. 6 line 63 - Col. 7 line 9): "Next, in step 206, a return direction of the UAV may be determined on the basis of the plurality of detected distances from the base position to the respective destination positions. The UAV may compare the plurality of detected distances to identify an optimal direction as the return direction. The return direction may be one of the trial directions... Afterwards, in step 208, the UAV may fly a second predetermined distance along the return direction to get closer to the base position." Yang further teaches (Col. 7 lines 10-28): "After flying the second predetermined distance along the return direction, the UAV may detect the distance between the intermediate position and the base position... However, if the distance is greater than the threshold distance, it is indicated that the UAV is still far away from the base position and another return flight towards the base position is needed. In this situation, the intermediate position may be regarded as a new initial position of the UAV and steps 202 to 208 may be repeated again."
and returning to the second return point according to the flight path.
Yang teaches (Col. 6 line 63 - Col. 7 line 9): "Next, in step 206, a return direction of the UAV may be determined on the basis of the plurality of detected distances from the base position to the respective destination positions. The UAV may compare the plurality of detected distances to identify an optimal direction as the return direction. The return direction may be one of the trial directions... Afterwards, in step 208, the UAV may fly a second predetermined distance along the return direction to get closer to the base position." Yang further teaches (Col. 7 lines 10-28): "After flying the second predetermined distance along the return direction, the UAV may detect the distance between the intermediate position and the base position... However, if the distance is greater than the threshold distance, it is indicated that the UAV is still far away from the base position and another return flight towards the base position is needed. In this situation, the intermediate position may be regarded as a new initial position of the UAV and steps 202 to 208 may be repeated again."

Regarding claim 2, Yang teaches the aforementioned limitations of claim 1. Yang further teaches:
the determining a second return point according to the current location of the terminal comprises: determining, according to the current location of the terminal, that the second return point is any location having a distance within a preset range to the current location of the terminal.
Yang teaches (Col. 7 lines 10-28): "After flying the second predetermined distance along the return direction, the UAV may detect the distance between the intermediate position and the base position. In step 210, the UAV may detect the distance between the intermediate position and the base position, and compare the distance with a threshold distance. If the distance is smaller than or equal to the threshold distance, it is indicated that the UAV is close enough to the base position and no further return flight is needed. The threshold distance may be preconfigured by an operator of the UAV. For example, the threshold distance may be 0.5 meter, 1 meter or of other values. Accordingly, the process may end." Thus, in this scenario, the second return point has been determined to be a location having a distance within a preset range (e.g., 0.5 or 1 meter) to the current location of the terminal.

Regarding claim 3, Yang teaches the aforementioned limitations of claim 2. Yang further teaches:
the determining, according to the current location of the terminal, that the second return point is any location having a distance within a preset range to the current location of the terminal comprises: determining, according to the current location of the terminal, that the second return point is the current location of the terminal.	
Yang teaches (Col. 7 lines 10-28): "After flying the second predetermined distance along the return direction, the UAV may detect the distance between the intermediate position and the base position. In step 210, the UAV may detect the distance between the intermediate position and the base position, and compare the distance with a threshold distance. If the distance is smaller than or equal to the threshold distance, it is indicated that the UAV is close enough to the base position and no further return flight is needed. The threshold distance may be preconfigured by an operator of the UAV. For example, the threshold distance may be 0.5 meter, 1 meter or of other values. Accordingly, the process may end."

Regarding claim 4, Yang teaches the aforementioned limitations of claim 1. Yang further teaches:
the preset distance threshold is related to an environment in which the terminal is located.
Yang teaches (Col. 7 lines 10-28): "After flying the second predetermined distance along the return direction, the UAV may detect the distance between the intermediate position and the base position. In step 210, the UAV may detect the distance between the intermediate position and the base position, and compare the distance with a threshold distance. If the distance is smaller than or equal to the threshold distance, it is indicated that the UAV is close enough to the base position and no further return flight is needed. The threshold distance may be preconfigured by an operator of the UAV. For example, the threshold distance may be 0.5 meter, 1 meter or of other values. Accordingly, the process may end." Thus, the preset distance threshold is related to the environment in which the terminal is located because the threshold distance is known to be a preset range from the terminal.

Regarding claim 8, Yang teaches a computer readable storage medium, storing a computer program, comprising:
the program, when executed by a processor, implements the unmanned aerial vehicle return method
Yang teaches (Col. 3 lines 31-45): "As shown in FIG. 1, the UAV 100 may include a memory 102, a memory controller 104, a processor 106, a flight control unit 108, and a communication unit 110… The memory 102 may store software programs such as a software program corresponding to a method of navigating a UAV according to an embodiment of the present application. The software program may include a plurality of instructions executable by the processor 106."
according to claim 1.
Refer to the rejection of claim 1 under Yang above.

Regarding claim 9, Yang teaches an unmanned aerial vehicle, comprising:
a processor,
Yang teaches (Col. 3 lines 31-45): "As shown in FIG. 1, the UAV 100 may include a memory 102, a memory controller 104, a processor 106, a flight control unit 108, and a communication unit 110… The memory 102 may store software programs such as a software program corresponding to a method of navigating a UAV according to an embodiment of the present application. The software program may include a plurality of instructions executable by the processor 106."
and a memory storing a computer program executable by the processor; wherein when the computer program is executed by the processor, the processor is configured to:
Yang teaches (Col. 3 lines 31-45): "As shown in FIG. 1, the UAV 100 may include a memory 102, a memory controller 104, a processor 106, a flight control unit 108, and a communication unit 110… The memory 102 may store software programs such as a software program corresponding to a method of navigating a UAV according to an embodiment of the present application. The software program may include a plurality of instructions executable by the processor 106."
determine a distance between a first return point and a current location of a terminal when a return condition of the unmanned aerial vehicle is triggered;
Yang teaches (Col. 4 lines 51-64): "The base position is a target position where the UAV is expected to move to, for example, a position where an operator of the UAV stands or where a remote terminal is located." Yang further teaches (Col. 7 lines 10-28): "After flying the second predetermined distance along the return direction, the UAV may detect the distance between the intermediate position and the base position. In step 210, the UAV may detect the distance between the intermediate position and the base position, and compare the distance with a threshold distance. If the distance is smaller than or equal to the threshold distance, it is indicated that the UAV is close enough to the base position and no further return flight is needed." The Examiner notes that the detection of distance between the intermediate position and the base position occurs after flying the second predetermined distance; thus, the Examiner has interpreted the completion of flying the second predetermined distance as the return condition.
determine a second return point according to the current location of the terminal when the distance is greater than a preset distance threshold;
Yang teaches (Col. 7 lines 10-28): "After flying the second predetermined distance along the return direction, the UAV may detect the distance between the intermediate position and the base position. In step 210, the UAV may detect the distance between the intermediate position and the base position, and compare the distance with a threshold distance. If the distance is smaller than or equal to the threshold distance, it is indicated that the UAV is close enough to the base position and no further return flight is needed... However, if the distance is greater than the threshold distance, it is indicated that the UAV is still far away from the base position and another return flight towards the base position is needed. In this situation, the intermediate position may be regarded as a new initial position of the UAV and steps 202 to 208 may be repeated again." Yang further teaches (Col. 6 line 63 - Col. 7 line 9): "Next, in step 206, a return direction of the UAV may be determined on the basis of the plurality of detected distances from the base position to the respective destination positions. The UAV may compare the plurality of detected distances to identify an optimal direction as the return direction. The return direction may be one of the trial directions... Afterwards, in step 208, the UAV may fly a second predetermined distance along the return direction to get closer to the base position." Following step 208, the process would continue again to step 210, wherein the UAV has arrived at the desired intermediate position as a result of following the identified optimal direction.
and determine a flight path according to a current location of the unmanned aerial vehicle and the second return point,
Yang teaches (Col. 6 line 63 - Col. 7 line 9): "Next, in step 206, a return direction of the UAV may be determined on the basis of the plurality of detected distances from the base position to the respective destination positions. The UAV may compare the plurality of detected distances to identify an optimal direction as the return direction. The return direction may be one of the trial directions... Afterwards, in step 208, the UAV may fly a second predetermined distance along the return direction to get closer to the base position." Yang further teaches (Col. 7 lines 10-28): "After flying the second predetermined distance along the return direction, the UAV may detect the distance between the intermediate position and the base position... However, if the distance is greater than the threshold distance, it is indicated that the UAV is still far away from the base position and another return flight towards the base position is needed. In this situation, the intermediate position may be regarded as a new initial position of the UAV and steps 202 to 208 may be repeated again."
and returning to the second return point according to the flight path.
Yang teaches (Col. 6 line 63 - Col. 7 line 9): "Next, in step 206, a return direction of the UAV may be determined on the basis of the plurality of detected distances from the base position to the respective destination positions. The UAV may compare the plurality of detected distances to identify an optimal direction as the return direction. The return direction may be one of the trial directions... Afterwards, in step 208, the UAV may fly a second predetermined distance along the return direction to get closer to the base position." Yang further teaches (Col. 7 lines 10-28): "After flying the second predetermined distance along the return direction, the UAV may detect the distance between the intermediate position and the base position... However, if the distance is greater than the threshold distance, it is indicated that the UAV is still far away from the base position and another return flight towards the base position is needed. In this situation, the intermediate position may be regarded as a new initial position of the UAV and steps 202 to 208 may be repeated again."

Regarding claim 10, Yang teaches the aforementioned limitations of claim 9. Yang further teaches:
the processor is further configured to: determine, according to the current location of the terminal, that the second return point is any location having a distance within a preset range to the current location of the terminal.
Yang teaches (Col. 7 lines 10-28): "After flying the second predetermined distance along the return direction, the UAV may detect the distance between the intermediate position and the base position. In step 210, the UAV may detect the distance between the intermediate position and the base position, and compare the distance with a threshold distance. If the distance is smaller than or equal to the threshold distance, it is indicated that the UAV is close enough to the base position and no further return flight is needed. The threshold distance may be preconfigured by an operator of the UAV. For example, the threshold distance may be 0.5 meter, 1 meter or of other values. Accordingly, the process may end." Thus, in this scenario, the second return point has been determined to be a location having a distance within a preset range (e.g., 0.5 or 1 meter) to the current location of the terminal.

Regarding claim 11, Yang teaches the aforementioned limitations of claim 10. Yang further teaches:
the processor is further configured to: determine, according to the current location of the terminal, that the second return point is the current location of the terminal.
Yang teaches (Col. 7 lines 10-28): "After flying the second predetermined distance along the return direction, the UAV may detect the distance between the intermediate position and the base position. In step 210, the UAV may detect the distance between the intermediate position and the base position, and compare the distance with a threshold distance. If the distance is smaller than or equal to the threshold distance, it is indicated that the UAV is close enough to the base position and no further return flight is needed. The threshold distance may be preconfigured by an operator of the UAV. For example, the threshold distance may be 0.5 meter, 1 meter or of other values. Accordingly, the process may end."

Regarding claim 13, Yang teaches the aforementioned limitations of claim 9. Yang further teaches:
the preset distance threshold is related to an environment in which the terminal is located.
Yang teaches (Col. 7 lines 10-28): "After flying the second predetermined distance along the return direction, the UAV may detect the distance between the intermediate position and the base position. In step 210, the UAV may detect the distance between the intermediate position and the base position, and compare the distance with a threshold distance. If the distance is smaller than or equal to the threshold distance, it is indicated that the UAV is close enough to the base position and no further return flight is needed. The threshold distance may be preconfigured by an operator of the UAV. For example, the threshold distance may be 0.5 meter, 1 meter or of other values. Accordingly, the process may end." Thus, the preset distance threshold is related to the environment in which the terminal is located because the threshold distance is known to be a preset range from the terminal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN106774404A), hereinafter Huang.

Regarding claim 5, Yang teaches the aforementioned limitations of claim 1. However, Yang does not outright teach that the return condition comprises that the unmanned aerial vehicle detects that a remaining electricity quantity of the unmanned aerial vehicle is less than or equal to an electricity quantity threshold. Huang teaches a UAV return control method, comprising:
Huang teaches ([0012]): "Wherein, the detecting whether the current power of the drone reaches the first power threshold includes: calculating the maximum distance that the drone can fly at a set speed by using the current power; judging whether the current position of the drone is between the set return point Whether the distance is less than the difference between the maximum distance and the set distance margin; if it is smaller, the current power of the drone has not reached the first power threshold, otherwise the current power of the drone has reached the first power threshold."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Huang to provide that the return condition comprises that the unmanned aerial vehicle detects that a remaining electricity quantity of the unmanned aerial vehicle is less than or equal to an electricity quantity threshold. Yang and Huang are each directed towards similar pursuits in the field of unmanned aerial vehicle navigation. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Huang, as doing so beneficially provides a determination that the unmanned aerial vehicle is capable of continuing flight according to a set route based on whether or not the unmanned aerial vehicle has sufficient power to complete the route, as recognized by (see at least [0035]). One of ordinary skill in the art would appreciate that such an arrangement serves to prevent the unmanned aerial vehicle from attempting flight plans for which the unmanned aerial vehicle does not possess enough power to complete.

Regarding claim 6, Yang and Huang teach the aforementioned limitations of claim 5. However, Yang does not outright teach that if the return condition comprises that the unmanned aerial vehicle detects that the remaining electricity quantity of the unmanned aerial vehicle is less than or equal to the electricity quantity threshold, the electricity quantity threshold is determined based on a distance between the unmanned aerial vehicle and the second return point and a flight speed of the unmanned aerial vehicle. Huang further teaches:
Huang teaches ([0012]): "Wherein, the detecting whether the current power of the drone reaches the first power threshold includes: calculating the maximum distance that the drone can fly at a set speed by using the current power; judging whether the current position of the drone is between the set return point Whether the distance is less than the difference between the maximum distance and the set distance margin; if it is smaller, the current power of the drone has not reached the first power threshold, otherwise the current power of the drone has reached the first power threshold."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang and Huang to further incorporate the teachings of Huang to provide that if the return condition comprises that the unmanned aerial vehicle detects that the remaining electricity quantity of the unmanned aerial vehicle is less than or equal to the electricity quantity threshold, the electricity quantity threshold is determined based on a distance between the unmanned aerial vehicle and the second return point and a flight speed of the unmanned aerial vehicle. Yang and Huang are each directed towards similar pursuits in the field of unmanned aerial vehicle navigation. Accordingly, one of ordinary skill in the art would find it advantageous to further incorporate the teachings of Huang, as doing so beneficially provides a determination that the unmanned aerial vehicle is capable of continuing flight according to a set route based on whether or not the unmanned aerial vehicle has sufficient power to complete the route, as recognized by Huang (see at least [0035]). One of ordinary skill in the art would appreciate that such an arrangement serves to prevent the unmanned aerial vehicle from attempting flight plans for which the unmanned aerial vehicle does not possess enough power to complete.

Regarding claim 14, Yang teaches the aforementioned limitations of claim 9. However, Yang does not outright teach that the processor is further configured to detect that a remaining electricity quantity of the unmanned aerial vehicle is less than or equal to an electricity quantity threshold. Huang teaches a UAV return control method, comprising:
the processor is further configured to: detect that a remaining electricity quantity of the unmanned aerial vehicle is less than or equal to an electricity quantity threshold; or complete a flight task; or receive a return instruction; or fail to communicate with the terminal.
Huang teaches ([0012]): "Wherein, the detecting whether the current power of the drone reaches the first power threshold includes: calculating the maximum distance that the drone can fly at a set speed by using the current power; judging whether the current position of the drone is between the set return point Whether the distance is less than the difference between the maximum distance and the set distance margin; if it is smaller, the current power of the drone has not reached the first power threshold, otherwise the current power of the drone has reached the first power threshold."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Huang to provide that the processor is further configured to: detect that a remaining electricity quantity of the unmanned aerial vehicle is less than or equal to an electricity quantity threshold. Yang and Huang are each directed towards similar pursuits in the field of unmanned aerial vehicle navigation. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Huang, as doing so beneficially provides a determination that the unmanned aerial vehicle is capable of continuing flight according to a set route based on whether or not the unmanned aerial vehicle has sufficient power to complete the route, as recognized by (see at least [0035]). One of ordinary skill in the art would appreciate that such an arrangement serves to prevent the unmanned aerial vehicle from attempting flight plans for which the unmanned aerial vehicle does not possess enough power to complete.

Regarding claim 15, Yang and Huang teach the aforementioned limitations of claim 14. However, Yang does not outright teach that the electricity quantity threshold is determined based on a distance between the unmanned aerial vehicle and the second return point and a flight speed of the unmanned aerial vehicle. Huang further teaches:
the electricity quantity threshold is determined based on a distance between the unmanned aerial vehicle and the second return point and a flight speed of the unmanned aerial vehicle.
Huang teaches ([0012]): "Wherein, the detecting whether the current power of the drone reaches the first power threshold includes: calculating the maximum distance that the drone can fly at a set speed by using the current power; judging whether the current position of the drone is between the set return point Whether the distance is less than the difference between the maximum distance and the set distance margin; if it is smaller, the current power of the drone has not reached the first power threshold, otherwise the current power of the drone has reached the first power threshold."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang and Huang to further incorporate the teachings of Huang to provide that the electricity quantity threshold is determined based on a distance between the unmanned aerial vehicle and the second return point and a flight speed of the unmanned aerial vehicle. Yang and Huang are each directed towards similar pursuits in the field of unmanned aerial vehicle navigation. Accordingly, one of ordinary skill in the art would find it advantageous to further incorporate the teachings of Huang, as doing so beneficially provides a determination that the unmanned aerial vehicle is capable of continuing flight according to a set route based on whether or not the unmanned aerial vehicle has sufficient power to complete the route, as recognized by Huang (see at least [0035]). One of ordinary skill in the art would appreciate that such an arrangement serves to prevent the unmanned aerial vehicle from attempting flight plans for which the unmanned aerial vehicle does not possess enough power to complete.

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Inui et al. (US 2019/0018407 A1), hereinafter Inui, and in further view of Matuszeski et al. (US 2018/0321676 A1), hereinafter Matuszeski.

Regarding claim 7, Yang teaches the aforementioned limitations of claim 1. However, Yang does not outright teach calculating a return time according to a distance between the current location of the unmanned aerial vehicle and the second return point and the flight speed of the unmanned aerial vehicle. Inui teaches an aerial-vehicle control method, comprising:
calculating a return time according to a distance between the current location of the unmanned aerial vehicle and the second return point and the flight speed of the unmanned aerial vehicle;
Inui teaches ([0141]): "Upon determining the shortest route, the flight plan manager 11 sets a flight speed V (an initial flight speed) of the drone 40 and determines a time taken to arrive at the destination along the determined shortest route." Inui further teaches ([0146]): ""Time elapsed from start of flight" = Th+(n·S/V) (1)" Inui even further teaches ([0147]): "In equation (1), Th indicates a time taken for the drone 40 to ascend or descend until it reaches a certain altitude, n·S indicates a distance (n=0, 1, 2...) from the departure place, and V indicates a flight speed. It is assumed that Th is measured in advance and is known."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Inui to provide calculating a return time according to a distance between the current location of the unmanned aerial vehicle and the second return point and the flight speed of the unmanned aerial vehicle. Yang and Inui are each directed towards similar pursuits in the field of unmanned aerial vehicle navigation. Yang already provides the determination of the flight speed and change in altitude, of the unmanned aerial vehicle (Col. 4 lines 17-37). Yang further provides the determination of a distance between the current location of the unmanned aerial vehicle and the second return point (Col. 7 lines 10-28). Accordingly, it would be trivial to one of ordinary skill in the art to apply the formula provided by Inui in order to provide the predictable result of a calculation of a return time according to a distance between the current location of the unmanned aerial vehicle and the second return point and the flight speed of the unmanned aerial vehicle.
However, neither Yang nor Inui outright teach sending the return time to the terminal, the terminal being configured to display the return time. Matuszeski teaches a safety system for operation of an unmanned aerial vehicle, comprising:
and sending the return time to the terminal,
Matuszeski teaches ([0005]): "Additional method embodiments may include: determining, by the controller, a remaining flight time based on a battery state of charge needed by the UAV to return to and land at a launch location; and presenting the remaining flight time on the display of the controller." FIG. 12, included below, demonstrates that the controller 104 (i.e., the terminal) is located directly adjacent to the launch location at a safe distance. Here, the controller sends the remaining flight time to the display of the terminal.

    PNG
    media_image1.png
    452
    695
    media_image1.png
    Greyscale

the terminal being configured to display the return time.
Matuszeski teaches ([0047]): "The screen 600 may display a time indicator 608, which may display flight time remaining until the UAV has to land."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang and Inui to incorporate the teachings of Matuszeski to provide sending the return time to the terminal, the terminal being configured to display the return time. Yang, Inui, and Matuszeski are each directed towards similar pursuits in the field of unmanned aerial vehicle navigation. Accordingly, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Matuszeski, as the time indicator 608 advantageously may be updated if the unmanned aerial vehicle is encountering conditions that may increase the flight time (e.g., a strong headwind), as recognized by Matuszeski ([0047]).

Regarding claim 12, Yang teaches the aforementioned limitations of claim 10. However, Yang does not outright teach calculating a return time according to a distance between the current location of the unmanned aerial vehicle and the second return point and the flight speed of the unmanned aerial vehicle. Inui teaches an aerial-vehicle control method, comprising:
the processor is further configured to : calculate a return time according to a distance between the current location of the unmanned aerial vehicle and the second return point and the flight speed of the unmanned aerial vehicle;
Inui teaches ([0141]): "Upon determining the shortest route, the flight plan manager 11 sets a flight speed V (an initial flight speed) of the drone 40 and determines a time taken to arrive at the destination along the determined shortest route." Inui further teaches ([0146]): ""Time elapsed from start of flight" = Th+(n·S/V) (1)" Inui even further teaches ([0147]): "In equation (1), Th indicates a time taken for the drone 40 to ascend or descend until it reaches a certain altitude, n·S indicates a distance (n=0, 1, 2...) from the departure place, and V indicates a flight speed. It is assumed that Th is measured in advance and is known."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Inui to provide calculating a return time according to a distance between the current location of the unmanned aerial vehicle and the second return point and the flight speed of the unmanned aerial vehicle. Yang and Inui are each directed towards similar pursuits in the field of unmanned aerial vehicle navigation. Yang already provides the determination of the flight speed and change in altitude, of the unmanned aerial vehicle (Col. 4 lines 17-37). Yang further provides the determination of a distance between the current location of the unmanned aerial vehicle and the second return point (Col. 7 lines 10-28). Accordingly, it would be trivial to one of ordinary skill in the art to apply the formula provided by Inui in order to provide the predictable result of a calculation of a return time according to a distance between the current location of the unmanned aerial vehicle and the second return point and the flight speed of the unmanned aerial vehicle.
However, neither Yang nor Inui outright teach ending the return time to the terminal, the terminal being configured to display the return time. Matuszeski teaches a safety system for operation of an unmanned aerial vehicle, comprising:
and send the return time to the terminal,
Matuszeski teaches ([0005]): "Additional method embodiments may include: determining, by the controller, a remaining flight time based on a battery state of charge needed by the UAV to return to and land at a launch location; and presenting the remaining flight time on the display of the controller." FIG. 12, included above, demonstrates that the controller 104 (i.e., the terminal) is located directly adjacent to the launch location at a safe distance. Here, the controller sends the remaining flight time to the display of the terminal.
the terminal being configured to display the return time.
Matuszeski teaches ([0047]): "The screen 600 may display a time indicator 608, which may display flight time remaining until the UAV has to land."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang and Inui to incorporate the teachings of Matuszeski to provide sending the return time to the terminal, the terminal being configured to display the return time. Yang, Inui, and Matuszeski are each directed towards similar pursuits in the field of unmanned aerial vehicle navigation. Accordingly, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Matuszeski, as the time indicator 608 advantageously may be updated if the unmanned aerial vehicle is encountering conditions that may increase the flight time (e.g., a strong headwind), as recognized by Matuszeski ([0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He et al. (US 2013/0204523 A1) teaches a system and method for displaying performance based range and time scales on a navigational display, particularly applied to aircraft (see at least [0032]). Canoy et al. (US 2017/0045894 A1) teaches autonomous landing and control of a UAV, particularly directed towards the generation of a flight plan for returning the UAV to a target landing bay (See at least [0002]-[0003]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./             Examiner, Art Unit 3662          

/JELANI A SMITH/             Supervisory Patent Examiner, Art Unit 3662